UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7211



MULLIE D. CRENSHAW,

                                            Plaintiff - Appellant,

         versus


BISHOP ROBINSON; RICHARD LANHAM,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-2313-JFM)


Submitted:   December 18, 1997           Decided:   January 7, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mullie D. Crenshaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Maryland inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915(e) (West Supp. 1997). We have reviewed the rec-

ord and the district court's opinion and find that this appeal is

frivolous. Accordingly, we dismiss the appeal on the reasoning of
the district court. Crenshaw v. Robinson, No. CA-97-2313-JFM (D.
Md. July 30, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2